 

Exhibit 10.3

 

Agreement

 

This Agreement (this “Agreement”) is made and entered into effective as of May
5, 2017 (the “Effective Date”) by and among Joseph Schnaier, an individual
(“Schnaier”), LiveXLive Tickets, Inc., a Delaware corporation (“Buyer”) and
Loton, Corp, a Nevada corporation and the parent company of Buyer (“Loton”).
Schnaier, Buyer and Loton are each referred to herein as a “Party” and together
as the “Parties”

 

WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
as of even date herewith, by and among Schnaier, Buyer, Loton and certain other
parties as set forth therein (the “Purchase Agreement”), Schnaier has agreed to
pay for certain net losses of the Business (capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Purchase Agreement); and

 

WHEREAS, as a further inducement to Schnaier to enter into the Purchase
Agreement, Buyer and Loton have agreed to repay to Schnaier certain amounts that
he pays pursuant to the terms of Section 7.4 of the Purchase Agreement, all as
further set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Parties hereby agree as follows:

 

1.          Repayment of Funds.

 

(a)          Pursuant to the terms of Section 7.4 of the Purchase Agreement,
Schnaier has agreed to pay for all of Buyer’s net losses of the Business for
each calendar month (or pro rata portion thereof), until the earlier of (a) such
time as Loton’s Registration Statement on Form S-1 for its underwritten public
offering of Loton Common Stock (the “Public Offering”) becomes effective and the
Public Offering closes or (b) the twelve (12) month anniversary of this
Agreement (such earlier date as between clause (a) and (b), the “Funding End
Date”). The Parties hereby agree to cooperate to keep a true and correct record
of the total amount that Schnaier has paid pursuant to the foregoing terms.

 

(b)          Buyer and Loton hereby agree that all payments made by Schnaier
pursuant to Section 7.4 of the Purchase Agreement shall be deemed to be a loan
by Schnaier to Buyer (the “Loaned Funds”). Buyer and Loton further agree to
repay to Schnaier the total amount of the Loaned Funds, by bank check or wire
transfer of immediately available funds to such account as Schnaier may
instruct, within five (5) business days after the Funding End Date; provided
that Buyer or Loton may prepay or repay in full the Loaned Funds at any time
prior to the Funding End Date without any penalty. The Loaned Funds shall not
bear interest; provided, however, that if the Loaned Funds are not repaid within
five (5) business days after the Funding End Date, the Loaned Funds will bear
interest at the rate of 6% per annum from such date until the Loaned Funds are
repaid in full.

 

2.          Further Assurances. Each Party hereby agrees to perform any further
acts and to execute and deliver any further documents that may be necessary or
required to carry out the intent and provisions of this Agreement and the
transactions contemplated hereby.

 

 1 

 

 

3.          Waiver; Amendment. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof or thereof may be waived,
only by a written instrument signed by each of the Parties hereto or, in the
case of a waiver, by the Party waiving compliance. The failure of a Party to
insist, in any one or more instances, upon performance of the terms or
conditions of this Agreement shall not be construed as a waiver or
relinquishment of any right granted hereunder or of the future performance of
any such term, covenant or condition. No waiver on the part of any Party of any
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, shall preclude any further exercise thereof or the exercise
of any other such right, power or privilege.

 

4.          Agreement Binding. This Agreement shall be binding upon and inure to
the benefit of Buyer and Loton, and their respective successors, legal
representatives and assigns; and to the benefit of Schnaier and his heirs,
executors, administrators and legal representatives.

 

5.          Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

 

6.          Entire Agreement. The Parties acknowledge and agree that this
Agreement is being executed and delivered concurrently and in connection with
the execution of the Purchase Agreement. This Agreement, together with the
Purchase Agreement and the other documents executed in connection therewith,
contains all the understandings and agreements among the Parties concerning
matters set forth in this Agreement. The terms of this Agreement supersede any
and all prior statements, representations and agreements by or among Buyer,
Loton and Schnaier concerning the matters set forth in this Agreement.

 

7.          Counterparts. This Agreement may be executed in one (1) or more
counterparts, which when so executed shall constitute one (1) and the same
agreement. Facsimile or .pdf signatures attached to this Agreement shall be as
valid and binding as original signatures. The headings herein are for reference
only and shall not affect the interpretation of this Agreement.

 

8.          Notices. The Parties agree that the notice provisions set forth in
Section 9.7 of the Purchase Agreement shall apply to this Agreement with equal
force and effect.

 

9.          Attorneys’ Fees. If any legal action or other proceeding is brought
with regard to this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in the action or proceeding,
in addition to any other relief to which the prevailing party may be entitled.

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

  LIVEXLIVE TICKETS, INC.         By:   /s/ Robert S. Ellin   Name: Robert S.
Ellin   Title: Executive Chairman         LOTON, CORP         By:   /s/ Robert
S. Ellin   Name: Robert S. Ellin   Title: Executive Chairman and President      
  JOSEPH SCHNAIER         /s/ Joseph Schnaier

 

 3 

